 500DECISIONS OF NATIONALLABOR RELATIONS BOARDguards, section supervisors, line supervisors, production expediter,head mechanic, construction department supervisor, head marke,.,head cutter, folding and boxing supervisor, patterns and sample mak-ing department supervisor, receiving and stock department super-visor, building and equipment superintendent, shipping departmentsupervisor and assistant supervisor, and all other supervisors as de-fined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining.[Text of Direction of Election omitted from publication in thisvolume.]KARTARIK,INC.andDISTRICT LODGE 77, INTERNATIONAL ASSOCIATIONOFMACHINISTS,A. F. OF L.Case No. 18-CA-406.March 13,1953Decision and OrderOn January 27, 1953, Trial Examiner David London issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report,2 the Respondent's exceptions and brief, and theentire record in this case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.3'Pursuant to the provisions of Section 3 (b) ofthe Act, theBoard has delegated itspowers in connectionwith thiscase to a three-member panel[Members Houston,Styles,and Peterson].2The Intermediate Report contains an inadvertency which does not affect the TrialExaminer's ultimate conclusions or our concurrencetherein.Accordingly,we make thefollowing correction:DistrictLodge 77,International Association of Machinists,A. F. of L.,has at all times sinceApril 11, 1952, ratherthan sinceApril1,1952, been the exclusivebargaining representative of the Respondent's employees in the unit found appropriatetherein.3The Respondent has exceptedto the TrialExaminer's finding that"The recorddoes notdisclose what relationship,if any, was maintained between Respondent and the Union since[February3, 1947, thedate on whichthe Unionwas certified]to the period which gaverise to thecontroversy with whichwe are concerned,"and has pointed out that the recorddisclosesfacts whichindicatethat the Union ceased torepresent the Respondent's employeeson or about June 15, 1949.It contends,therefore,in its brief,that the presentproceeding"must be treated similarlyto an initialrepresentation case and the background of relation-ship between the parties is completely immaterial as it would effect [sic]the right of thecomplaining union to represent these employees."While we hereby correctthe TrialExaminer's statementto accord with the record,neither the Trial Examiner nor the Boardrelied uponthese backgroundevents infinding that on April 11, 1952, the Union repre-sented a majorityof the employeesin the appropriate unit.103 NLRB No. 64. KARTARIX, INC.501OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Kartarik, Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from :(a)Discouraging membership is District Lodge 77, InternationalAssociation of MachimsLs, A. F. of L., or in any other labor organiza-tion, by discharging, or refusing to reinstate, any of its employees, orby discriminating in any other manner in regard to their hire, tenureof employment, or any term or condition of employment.(b)Refusing to bargain collectively concerning wages, hours, andother conditions of employment with District Lodge 77, InternationalAssociation of Machinists, A. F. of L., as the exclusive representativeof all employees at its St. Paul plant, but excluding office employees,guards, and supervisors as defined in the Act.(c) Interrogating its employees concerning their union activities,threatening to shut down the plant or other reprisals, and promisingthem economic benefits to discourage their union affiliations and activi-ties; and in any other manner interfering with, restraining, or coerc-ing its employees in the exercise of the rights to self-organization, toform labor organizations, to join or assist District Lodge 77, Inter-national Association of Machinists, A. F. of L., or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection, or to refrainfrom any or all of such activities except to the extent that such rightmay be affected by an agreement requiring membership in labor organ-izations as a condition of employment, as authorized in Section8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively concerning wages, hours,and other conditions of employment with District Lodge 77, Interna-tional Association of Machinists, A. F. of L., as the exclusive repre-sentative of all employees in the aforesaid appropriate unit, and if anunderstanding is reached, embody such understanding in a signedagreement.(b)Offer Libo Napoli, John Suchan, and Frank Koch, immediateand full reinstatement to their former or substantially equivalentpositions without prejudice to their seniority and other rights andprivileges.(c)Make whole the said three individuals in the manner set forthin the section of the Intermediate Report entitled "The Remedy" for257965-54-vol. 103-33 502DECISIONSOF NATIONALLABOR RELATIONS BOARDany loss of pay they may have suffered by reason of the Respondent'sdiscrimination against them.(d)Upon request, make available to the National Labor RelationsBoard, or its agents, for examination and copying, all payroll records,social-security payment records, timecards, personnel records and re-ports, and all other records necessary to analyze the amounts of backpay due under the terms of this Order.(e)Post at its plant in St. Paul, Minnesota, copies of the noticeattached to the Intermediate Report and marked "Appendix A."'Copies of said notice, to be furnished by the Regional Director for the.Eighteenth Region, shall, after having been duly signed by the Re-spondent or its authorized representative, be posted immediately uponreceipt thereof and be maintained by it for sixty (60) consecutive daysthereafter in conspicuous places, including all places where notices toemployees are customarily posted.The Respondent shall take reason-able steps to see that such notices are not altered, defaced, or coveredby any other material.(f)Notify the Regional Director for the Eighteenth Region, inwriting, within ten (10) days fom the date of this Order, what stepsthe Respondent has taken to comply therewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent granted its employees wage increases and increasedvacation benefits to discourage their engaging in union activities, be,and it hereby is, dismissed.4 This notice,however, shall be, and it hereby is, amended by striking from the firstparagraph thereof the words "Recommendations of a Trial Examiner"and substituting inlieu thereof the words "A Decision and Order." In the event that this Orderis enforcedby a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United StatesCourt of Appeals, Enforcing an Order."Intermediate ReportSTATEMENT OF THE CASEUpon a charge filed April 22, 1952, by District Lodge 77, International Associa-tion of Machinists, A. F. of L., herein called the Union, the General Counsel ofthe National Labor Relations Board issued a complaint against Kartarik, Inc.,herein called Respondent, alleging that Respondent had engaged in and wasengaging in unfair labor practices within the meaning of Section 8 (a) (1), (3),and (5), and Section 2 (6) and (7) of the National Labor Relations Act, 61 Stat.136, herein called the Act. Copies of the charge, complaint, and notice of hearingwere duly served on the appropriate parties.With respect to the unfair labor practices, the complaint alleged, in substance,that since April 16, 1952, Respondent interfered with, restrained, and coerced itsemployees in the exercise of their rights guaranteed by the Act by (a) questioningthem regarding their concerted and union activities, (b) making promises ofbenefits if they refrained from engaging in concerted and union activities and KARTARIK, INC.503makingthreats of reprisals if they engaged in such activities, and (c) grantinga wageraise and increased vacation benefits to discourage the same activities.The complaint also alleged that on or about April 17, 1952, Respondent dischargedits employees Libo Napoli, John Suchan, and Frank J. Koch, and has since failedand refused to reinstate them because they joined or assisted the Union and haveotherwise engaged in concerted protective activities. It further alleged that onand after April 16, 1952, Respondent failed and refused to bargain collectivelywith the Union, although the latter was at all times on and after April 16, 1952,the exclusive bargaining representative of all employees in an appropriate unit.By its answer Respondent denied, generally, that it committed any of the unfairlabor practices alleged in the complaint. It specifically denied having dischargedNapoli and Koch, and pleaded that these employees had only been temporarilyterminated in their employment; with respect to Suchan, Respondent pleadedthat it discharged him because of insubordination.Pursuant to notice, a hearing was held November 3-6, 1952,atMinneapolis,Minnesota, before the undersigned Trial Examiner.'All parties appeared andwere represented by counsel or other representative, were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, to argue orally atthe conclusion of the evidence, and to file briefs.Respondent filed a brief whichhas been duly considered.Upon the entire record in the case, and from my observation of the witnesses,I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is a Minnesota corporation having its principal office and place ofbusiness at St. Paul, Minnesota, where it operates and maintains a tool and dieshop engaged in the manufacture, sale, and distribution of tools, dies, and relatedproducts.In the course and conduct of its business operation at said plant duringthe period from September 1, 1951, to September 1, 1952, Respondent "sold tofirms in interstate commerce and directly in interstate commerce, including salesto various defense projects," products having a value of $105,027.87.During thesame period, Respondent sold products of the value of $47,226.61 to defense plantshaving a direct contract or subcontract with the United States Government.Byits answer Respondent admitted, and I find, that at all times material herein Re-spondent has been engaged in commerce within the meaning of Section 2 (6) ofthe Act.'II.THE LABOR ORGANIZATION INVOLVEDDistrict Lodge 77, International Association of Machinists, A. F. of L., is alabor organization within the meaning of Section 2 (5) of the Act admitting tomembership employees of Respondent.IRespondent's objection to General Counsel Exhibits 5A-5B, on which ruling was reserved,is hereby sustained.2Though admitting in its brief that Respondent"is engaged in interstate commerce underexisting labor laws," Respondent urges that "due to the size of the plant and its very inci-dental effect upon interstate commerce"that the Board should decline to assume jurisdictionand relegate the dispute to "thejurisdiction of the State of Minnesota."By a series ofdecisions issued in October 1950, the Board announced its policy to govern the future exer-cise of jurisdiction.The commerce facts found in the text bring this proceeding into twoof the class of cases in which the Board will assert its jurisdiction.Stanislaus Implement&Hardware Company,Ltd.,91 NLRB 618;Westport Moving & StorageCo.,91 NLRB 902. 504DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. Background and sequence of eventsOn February 3, 1947, following a Board-conducted election (Case No. 18-R-1786), the Union was certified as bargaining representative of Respondent'semployees.Shortly thereafter, differences arose between Respondent and itsemployees resulting in a strike.The record does not disclose what relationship,if any,was maintained between Respondent and the Union since that time to theperiod which gave rise to the controversy with whichwe are concerned.In March 1952, employee Libo Napoli, having at that time been refused a wageincrease, talked to 11 of the total complement of 12 men then employed in theshop and asked if they would like to join the Union.'Receiving a favorablereply from "most of them," Napoli conferred with Fred C. Lutz, business repre-sentative of the Union, obtained from him a supply of union-authorization cardsand distributed them among Respondent's employees.Seven of the employees,including the 3 men alleged to have been discriminatorily terminated, signedthe cards and returned them to Napoli. The latter delivered the cards to Lutzon or about April 15.At about noon of April 16, Lutz went to Respondent's office and met JosephKartarik, its president'He advised Kartarik that the Unionrepresented amajority of Respondent's employees and presented to him a letter containingthe same information.Kartarik invited Lutz to a cafe across the street whereLutz asked him whether Respondent"would recognize[the Union]and negotiatean agreement with [It]."Kartarik stated that he didn't believe that the Unionrepresented a majority of the employees.When Lutz tried to assure him thatit did, Kartarik asked what the Union was "going to demand." Lutz answeredthat if Respondent recognized the Union the latter was prepared to submit itsdemands immediately, but that otherwise it would serve no purpose to submitdemands at that time.During the course of the conversation Kartarik "re-peatedly stated that if the Union is not reasonable in their demands that [he]will close the shop."The two men returned to the plant where they met JohnSuchan who exchanged greetings with Lutz. Lutz admonished Kartarik "notto interfere with the rights of his employees" to which Kartarik merely replied,"We will see."Shortly after noon of the same day,April 16,Kartarik approached Suchan, toldhim he understood "the -boys have a majority for a union," and inquired whatSuchan knew about the matter and who was involved.When Suchan repliedthat "nearly all" the men had joined, Kartarik countered with the threat thatif the Union came into the plant he would "chop the place down."At about 9: 30a.m. ofthe following day, April 17, Kartarik approachedSuchan and said tohim : "Consider this your last day. I am shutting down the plant.I am notgoing to have a union telling me what to do." During that afternoon Kartarikmet Suchan and Napoli, told them that Respondent was discontinuing its Gov-ernment work, and tendered a check to each of them. Their regular paydaybeing Monday, 4 days away, both men declined the checks.During the same day, Kartarik approached Frank Koch and, after telling himhe was to impose some layoffs that evening, asked whether Koch wanted "to gowith them. . .or to stick with [Respondent]."Koch, who had previouslysigned a card authorizingthe Unionto bargain for him, answeredthatwhile heI It was stipulated that onApril16, 1952, Respondent had in its employ 12 full-timeand part-time employees.4Unless otherwise specified,all references herein to gartarik are to Joseph gartarik. KARTARIK, INC.505had no objection to working for Respondent he would not go through a picketline.When Koch went to the timecard rack the next day to punch out, his cardwas missing.Kartarik approached him, told him he was being laid off and thathis "check and the excuse for the lay-off [was]in the envelope"which Kartarikthen handed him.The enclosed memorandum,in relevant part,read as follows :"Your employment with our Company is hereby terminated. . . . Reason forlay-off:your jobon Hobbing Press no longer exists and when you took the jobon Hobbing Press-with 10¢ hourly increase in wages-your old job on PunchPress had been filled by other new men."On April 18,while Suchan was on his way to the dentist,he passed Respond-ent's plant.LaMott, one of Respondent's employees, stuck his head out of ashop window and asked Suchan to surrender a key to the plant which Kartarikhad given him when he was first engaged in 1948. Suchan replied that the keywas given to him by Kartarik and would be returned to Kartarik and no one else.On the following day, Suchan and Napoli received in the mail the checks duethem and a memorandum purporting to give the reason for their termination.Suchan was advised that he was being discharged for "insubordination-re-fusing to give up shop key . . . when asked for it." Napoli was informed thathis employment "was being terminated" for the following reason : "Tooling ongovernment work is completed-have no suitable work for you as a die and toolmaker-and several weeks past we were paying tool makers wages,but you wereworking as a polisher."Late on April 17, Kartarik approached employee William J.Shonka andasked him if he "knew anything about the boys being signed up . . . and if LiboNapoli had anything to do with the organizing of the boys." On the followingday, Kartarik informed Shonka that he didn't want "the union in the shopand that if they did come in . . . he would lock the place up, close the doors."Three or four days later, Kartarik again talked to Shonka about the Unionand promised him a 2 weeks'vacation and a raise of pay if he would "get awayfrom the Union."About April 18 or 19, Kartarik asked employee Wallace Brindamour if heknew anything about the Union and Brindamour replied that he was not inter-ested.At about the same time, he got a 10-cent hourly increase. The partiesstipulated that another employee, Arletta Costello, received a 10-cent hourlyraise, first reflected in his paycheck of April 21,1952.Brindamour and Costellowere not among the 7 employees whose cards authorizing the Union to representthem were received in evidence.Though Respondent admitted that it had hired 1 temporary and 2 permanentemployees since April 1952, none of the 3 employees whose services were termi-nated as above described have been recalled to work.No evidence was offeredthat Respondent has bargained with the Union for the appropriate unit here-after found with respect to rates of pay, wages,hours,and other conditionsof employment.B. Concluding findings1. Interference,restraint,and coercionBy Kartarik's interrogation of Suchan,Shonka,and Brindamour concerningtheir unionmembership or activities,and by his threatsto Suchanand Shonka,all asfound above, Respondent interfered with, restrained,and coerced itsemployeesin the exercise of rightsguaranteedby Section 7 of the Act andthereby violatedSection 8 (a) (1) thereof.Respondent likewise violated 506DECISIONSOF NATIONALLABOR RELATIONS BOARDSection 8 (a) (1) by Kartarik's promiseto Shonkaof a 2weeks' vacation andraisein pay if he would "get away from the Union."With respect to otherconduct claimed by the General Counsel to be in violation of the same section,I find that he has not sustained the burden of proving such additional violativeconduct by a preponderance of the evidence.2.DiscriminationOn the entire record I am convinced and find that Respondent terminatedthe employment of Napoli, Suchan, and Koch for the reasons pleaded in thecomplaint.The unionanimusdisplayed by Kartarik, his interrogation to ascer-tain union strength and activities, his threats to close the plant, when coupledwith the precipitate nature and timing of the terminations, all combine to estab-lisha primafaciecase of discrimination.While the burden of proof to establishdiscriminationremainson the General Counsel throughout the proceeding, theprima faciecase heretofore detailed made it incumbent on Respondent to goforward with the evidence and to offer a satisfactory explanation for the dis-charges.This, Respondent has failed to do.In itsbrief, Respondent argues that "poor business conditions"arising out ofthe cancellation of a contract with the Remington Arms Company, and a"threatened" cancellation of another contract with the same Company,made it"necessary to terminate three of the employees."'However, the first contractreferred to was not terminated until May 24, 1952,morethan a month afterthese 3 employees were laid off. The second contract was only "threatened"with cancellation on September 5, 1952, almost 5 months afterthe 3 men werelaid off.While there was loose and generalized testimony that Respondent "was inbad financial condition," no credible, probative evidence was offered to estab-lish that fact.Kartarik testified that he decided to reduce the staff about 3months before the terminations actually took place.If businessconditionswere actually as bad as Kartarik generalized, no satisfactoryexplanation wasofferedwhy these layoffs were postponed 2 to 3 months and then imposed, with-out notice, in the middle of a pay period, on the day following the Union's de-mand for recognition.Nor is the defense of "poor business conditions" con-sistent with other portions of Kartarik's testimony.'Thus, he testified that atthe time of the layoffs the men "were working about 60 hours a week," and hadbeen doing so "for somewhere around 5 months," since the award of the Rem-ington Arms contract on October ^1, 1951.Persuasive in arriving at my ultimate conclusion as to the termination is thefact that though it was Respondent's position, at least with respect to Napoli andKoch, that they were only temporarily laid off and had not been discharged,neither man was recalled when Respondent apparently found need to employadditional help thereafter.Thus, Joseph Keyser and RobertSiegelwere hiredin August and October 1952, respectively, and were workingfor Respondent atthe time of the hearing herein.These new employees were hired notwith-standing that Kartarik considered Napoli 1 of the 2 "best men in the plant" ;that Suchan had approximately 15 years' machine-shop experience, had beensteadily employed by Respondent for almost 4 years, and had received an in-crease in pay about a month before his discharge. Similarly, Koch had been'Kartarik testified he lost between $10,000 and $15,000 as a result of the cancellation ofthe first Remington Rand contract.As has previously been pointed out, this contract wasnot canceled until more than a month after the terminations under consideration.Kartarik was a most unconvincing witness and displayed an almost flippant demeanorwhile on the stand. KARTARIK, INC.507steadily employed by Respondent for about a year and had been awarded a payincrease 2 months before the layoff.'The testimony does not establish whattype of work was performed by the new employees hired after the layoffs.However,Henry Kartarik,who has "immediate supervision of the employees,"testified that Respondent always maintained the "general practice of [shift-ing] employees all around over the shop."Nor is there any merit to Respondent's contention that Suchan was dischargedon April 18 for"insubordination-refusing to give up shop key . . . whenasked for it." Suchan was acting reasonably,and within his rights,in refusingto surrender the key to a fellow employee without express directions to do sofrom management.When Suchan tendered delivery of the key to Kartarikseveral days later, the latter refused to accept it and informed Suchan that thelatter's earlier failure to deliver the key gave Kartarik the "excuse to fire"that he wanted.I am in agreement with Kartarik that the key incident wasonly an "excuse,"and find that it was a mere subterfuge to cover Kartarik'sreal discriminatory intent.Equally without merit is Respondent's contention that the General Counselhas failed to prove that Respondent had any knowledge of the union membershipor activities of the 3 employees involved,an element which admittedly must beestablished before a finding of discrimination can be entered.However,directevidence,or admissions of such knowledge,is rare in cases of this type and it istherefore well settled that resort may be had to the attendant circumstances todetermine whether the employer had such knowledge.Thus, as in this case,where the Union's organizational activities occur in a very small plant havingonly 12 employees,it is reasonable to infer that such activities have come to theattention of management.'Napoli was the employee who secured and distributedthe union cards among the employees and solicited membership from at least11 of the 12 employees.It would be unrealistic to assume that management wasnot apprised of his activities.Furthermore,Kartarik's blunt statement toSuchan on the morning of April 17 that he was discharging him because he was"not going to have[any] union telling [him]what to do" could only mean thatKartarik knew, or believed,that Suchan had been instrumental in bringing theUnion into the picture.With respect to Koch, it will be recalled that his serviceswere terminated only after he had informed Kartarik of his union sympathiesand obligations.On the entire record I find that Respondent on April 17, 1952,discharged Suchan,Napoli,and Koch and thereby violated Section 8(a) (1) and(3) of the Act.3.The refusal tobargainThe parties stipulated,and on the entire record I find,that all of Respond-ent's employees at its plant in St. Paul,Minnesota,excluding office employees,guards, and supervisors as defined in the Act,constitute an appropriate unit forthe purpose of collective bargaining.At the hearing,there was received inevidence a list of 12 employees representing the full complement of workers in theabove unit appearing on Respondent's payroll on April 16,1952.There were also7 The record has not persuaded me that Koch was laid off because he had negligentlybroken one or more hobs.The cause of these breaks was the subject of several conferencesin the shop.Those participating in these conferences"all thought that it had somethingto do with the steel structure."Thereafter various other types of steel were used. In anyevent, on April 17, Kartarik asked Koch whether he wanted "to go" with the men Kartarikwas laying off, or to stay on the jobsN. L. R B. v. Abbott-WorstedMills, 127 F. 2d 438, 440(C. A. 1) ; Jackson Daily News,90 NLRB 565;H and H Manufacturing Company,87NLRB 1373;Firestone Tire and Rub-ber Company,62 NLRB 1316. 508DECISIONSOF NATIONALLABOR RELATIONS BOARDreceivedin evidence cards, dated between April 9, 1952, and April 11, 1952,signed by7 of the 12 employees in the above unit designating the Unionas theirbargainingrepresentative.Accordingly, I find that on April 11, 1952, the Unionrepresented a majority of Respondent's employees in the above-described appro-priate unit and that atall timessince then the Union has been andis now theexclusive representative of all employees in the appropriate unit for thepurposeof collectivebargaining.As I have found in a preceding section, Lutz, a union official, met Kartarik onApril 16 and informed him, both in writing and orally, that the Union representeda majority of Respondent's employees. It has also been found that at the sametimeLutz asked Kartarik whether he would recognize the Union and negotiatean agreementwith it.Kartarik gave no unequivocal answer but instead insistedupon finding out what demands the Union wasmaking,coupled with the threatthat if the Union should demand terms that he would not considerreasonablethat he would "close the shop."Without deciding whether Kartarik's queriesas to the demands which the Union would make constituted a recognition of theUnion's right to make demands for the employees, I am convinced that Kartarik'sadditional statement to Lutz that he would bargain with the Union only afteran election and certification constitutes no defense to the case established by theGeneral Counsel.As the Board had occasion to say in a recentcase,'"an employermay in goodfaithinsiston a Board election as proof of the Union's majority but-it unlaw-fully refuses to bargain if its insistence on such an election is motivated, notby any bona fide doubt as to the Union's majority, but rather by a rejection ofthe collective bargaining principle, or by a desire to gain time within which toundermine the Union.In casesof this type, the question of whether an em-ployer is acting in good faith or bad faith at the time of the refusal is, of course,one which of necessity must be determined in the light of all relevant factsin the case, including any unlawful conduct of the employer, the sequence ofevents, and the time lapse between the refusal and the unlawful conduct."Thus, although under the Act the Union was entitled to recognition as theexclusive collective-bargaining agent for the employees in question, Respondentcould have entertained and given effect to a bona fide doubt that the Unionactually represented the required majority.However, as clearly revealed inpreceding portions of this report, Respondent here was not troubled with sucha doubt as to the Union's majority status. Immediately upon discovering thatthe Union sought recognition in the shop, Respondent embarked upon a campaigndesigned to undermine and eliminate the Union,30 committing in the process thenumerousacts found above which were unlawful in themselves.Having thusclearly indicated that Respondent had no intention of recognizing the Unionitwould be futile for the Union to propose specific demands, as Respondent inits briefurges theUnion was required to submit, before Respondent could becharged with a violation of its duty to bargain under the Act.On the entire record I find that on April 16, 1952, and at all times thereafter,Respondent has refused to bargain with the Union as the exclusive representativeof all its employees in the appropriate unit, and that by such refusal it hasinterfered with, restrained, and coerced its employees in the exercise of rightsguaranteedby the Act, all in violation of Section 8 (a) (1) and (5) thereof.Joy Silk Mills, Inc., supra; Long-Lewis Hardware Company,90 NLRB 1403.9Joy SilkMils,Inc.,85NLRB 1263,enforced 185 F.2d. 732(C. A. D. C.) ; cert. den.341 U.S. 914.20 By discharging the three employees,the Union'smajority was destroyed. KARTARIK, INC.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE509The activities of Respondent, set forth in section III, above, occurring in con-nection with the operations of Respondent set forth in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engagedin unfairlabor practices, I willrecommend that it cease and desist therefrom and take certain affirmative actionto effectuate the policies of the Act.It has been found that Respondent has discriminated in regard to the hire andtenure of employment of Napoli, Suchan, and Koch. It will be recommendedthat Respondent offer to all of them immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice to their seniorityor other rights and privileges, and that they be made whole for any loss ofpay they may have suffered by reason of the discrimination against them, bypayment to each of them of a sum of money equal to that which he normallywould have earned as wages from the date of discrimination to the dateof offerof reinstatement, less his net earnings" during such period.The back pay shallbe computed in the manner established by the Board, and Respondent shall makeavailable to the Board payroll and other records to facilitate the checking ofamounts due.'Since it has been found that Respondent has refused to bargain collectivelywith the Union, the statutory representative of all employeesin anappropriateunit, it will be recommended that Respondent bargain collectively with the Unionand embody any understanding reached in a signed agreement.The character and scope of the unfair labor practices engaged in indicate anintent to defeat self-organization of the employees. It will thereforebe recom-mended that the Respondent cease and desist from in any manner interferingwith, restraining, or coercing its employees in the exercise of rights guaranteedby the Act.Upon the basis of the foregoingfindingsof fact andupon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.District Lodge 77, International Association of Machinists, A. F. of L., isa labor organization within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of LiboNapoli, John Suchan, and Frank J. Koch, thereby discouraging membership inthe Union, Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (3) of the Act.3.All employees at Respondent's St. Paul plant, but excluding office employees,guards, and supervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9 (b) of theAct.4.District Lodge 77, International Association of Machinists, A. F. of L., isnow, and has been at all times sinceApril 1, 1952, the exclusive representative ofn Crossett Lumber Company,8 NLRB 440.F.W. Woolworth Company,90 NLRB289; seeN. L. R. B.v. Seven-Up Bottling Co.,844 U.S. 344(January 12,1953). 510DECISIONSOF NATIONALLABOR RELATIONS BOARDall employees in the aforesaid appropriate unit for the purposes of collectivebargaining within the meaning of Section 9 (a) of the Act.5.By refusing on April 16, 1952, and at all times thereafter, to bargain collec-tively with District Lodge 77, International Association of Machinists, A. F. of L.,as the exclusive representative of its employees in the appropriate unit,Respond-ent has engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (5) of the Act.6.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.7.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]AppendixNOTICE TO ALL EMPLOYEESPursuant to the recommendation of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILLNOT discouragemembershipin DISTRICTLODGE 77,INTERNATIONALASSOCIATIONOF MACHINISTS,A. F. OF L.,or inany labor organization of ouremployees, by discharging, or refusing to reinstate, any of our employees,or in any other manner discriminating in regard to their hire or tenure ofemployment, or any term or condition of their employment.WE WILL NOT interrogate our employees concerning their union activities,threatened to shut down the plant or other reprisals, promise economic bene-fits to discourage union affiliation and activities,or in any other mannerinterfere with, restrain, or coerce our employees in the exercise of theirright to self-organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the purpose ofcollectivebargainingor other mutual aid or protection, or to refrain fromany or all such activities except to the extent that such right may be affectedby an agreement requiring membership in labor organizations as a condi-tion of employment, as authorized by Section 8 (a) (3) of the Act.WE WILL make whole the following named individualsfor any loss of paythey may have suffered as a result of the discriminationagainst them andoffer them immediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to any seniority or other rights andprivileges.Libo NapoliJohn SuchanFrank KochWE WILL bargain collectively upon request with the above-named labororganization as the exclusive representative of all employees in thebargain-ing unit described herein with respect to rates of pay, hours of employment,or other conditions of employment, and if an understanding is reached,embody such understanding in a signed agreement.The bargaining unit is : MASTRO PLASTICS CORP.511All ouremployees,but excluding the office employees,guards, and super-visors, as defined inthe Act.All our employeesare free to become,remain,or refrain from becoming mem-bers ofthe above-named union, or any other organizationexceptto the extentthat this right maybe affectedby anagreement in conformity with Section 8(a) (3) ofthe Act.KARTARIK, INC.,Employer.Dated--------------------By---------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any othermaterial.MASTRO PLASTICS CORP.AND FRENCH-AMERICAN REEDS MANUFACTUR-ING CO., INC.andLOCAL3127, UNITEDBROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA.Case No. 2-CA-1799.March 13, 1953Decision and OrderOn June 11, 1952, Trial Examiner Arthur Leff issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentsand the General Counsel filed exceptions to the Intermediate Reporttogether with supporting briefs.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.,The Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record in the case, and hereby adopts theI During the course of the hearing, the Board denied the Respondents leave to appealseveral rulings of the Trial Examiner on the ground that the issues could best be resolvedon the basis of a full record.The Respondents moved to strike all allegations of thecomplaint which concerned the strike at the Respondents' plant and the strikers on theground that the employee status of the strikers had become a representationmatter.During the strike at the Respondents' plant, the Board issued a Decision and Directionof Election, Case No. 2-RC-3170, January 29, 1951, not reported In printed volumes ofBoard decisions.The petition in that case was filed by the charging Union herein.The direction contained the proviso that strikers and replacements could vote underchallenge and was later amended to defer the election until "such time as the RegionalDirector deemed appropriate" because of the filing of the charges In the Instant case.The Respondents contend, in their motions to strike, that the Board was without powerto refer Issues concerning the strikers to a Trial Examiner and that the Trial Examinerwas without jurisdiction to hear evidence on such issues because Section 9 (c) of theAct provides that representation matters should be heard by an officer or agent of theBoard who can make no recommendations. The Trial Examiner denied the motionsbased on this argument and hisruling ishereby affirmed.Cf.Times Square StoresCorporation, 79 NLRB 361.103 NLRB No. 51.